Exhibit 10.1

INCREMENTAL AMENDMENT

This INCREMENTAL AMENDMENT, dated as of January 16, 2015 (this “Agreement”),
among TRAVELPORT FINANCE (LUXEMBOURG) S.À R.L., a private limited liability
company (société à responsabilité limitée) incorporated and existing under the
laws of Luxembourg, registered with the Luxembourg Trade and Companies Register
under number RCS B B151012, having its registered office at 2-4, rue Eugène
Ruppert, L-2453 Luxembourg and with a share capital of USD 180,000 (the
“Borrower”), TRAVELPORT LIMITED, a company incorporated under the laws of
Bermuda (“Holdings”), UBS AG, STAMFORD BRANCH, as an incremental revolving
credit lender (the “Incremental Revolving Credit Lender”) and as the Additional
L/C Issuer (as defined below), DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent and as Collateral Agent, and consented and agreed to by
DEUTSCHE BANK AG NEW YORK BRANCH, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and
MORGAN STANLEY SENIOR FUNDING, INC., as the existing L/C Issuers.

PRELIMINARY STATEMENTS

Reference is made to that certain Credit Agreement, dated as of September 2,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used but
not defined herein having the meaning provided in the Credit Agreement), among
the Borrower, the Lenders from time to time party thereto, the Guarantors from
time to time party thereto, the Administrative Agent and the Collateral Agent.

The Borrower has notified the Administrative Agent that it is requesting an
increase (the “Revolving Commitment Increase”) in the amount of the Revolving
Credit Commitments pursuant to Section 2.14 of the Credit Agreement in an
aggregate amount of $25,000,000 (the “Incremental Revolving Credit Commitments,”
and any loan made from such Commitment, an “Incremental Revolving Credit Loan”).

Pursuant to Section 2.14 of the Credit Agreement, the Borrower may obtain
Incremental Revolving Credit Commitments by, among other things, entering into
one or more Incremental Amendments in accordance with the terms and conditions
of the Credit Agreement.

The Incremental Revolving Credit Lender is willing to provide the Incremental
Revolving Credit Commitments and extend Incremental Revolving Credit Loans on
the terms and conditions set forth herein.

Pursuant to Section 2.03(k) of the Credit Agreement, the Borrower has requested
that UBS AG, Stamford Branch agree to become an additional L/C Issuer (the
“Additional L/C Issuer”), and the Additional L/C Issuer is willing to issue
standby Letters of Credit on the terms and conditions set forth herein. In
connection therewith, the L/C Issuers, the Administrative Agent and the Borrower
have agreed to reallocate the Letter of Credit Sublimit in accordance with the
definition thereof.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Incremental Revolving Credit Commitments; Additional L/C Issuer. Subject to
the terms and conditions hereof, the Incremental Revolving Credit Lender agrees
to make the Incremental Revolving Credit Commitments available to the Borrower
on the Incremental Facility Closing Date (as defined below) and from time to
time thereafter to make Incremental Revolving Credit Loans in accordance with
the terms of the Credit Agreement. Subject to the terms and conditions hereof,
the Additional L/C Issuer agrees to issue standby Letters of Credit from time to
time in accordance with the terms of the Credit Agreement. UBS AG, Stamford
Branch, as the Incremental Revolving Credit Lender and as the Additional L/C
Issuer, (i) confirms that it has received a copy of the Credit Agreement and the
other Loan Documents, together with copies of the financial statements referred
to therein and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(ii) agrees that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes each
of the Administrative Agent and the Collateral Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent or the
Collateral Agent, as applicable, by the terms thereof, together with such powers
as are reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Revolving Credit Lender
and an L/C Issuer, as applicable.

2. Maturity Date. The Maturity Date applicable to the Incremental Revolving
Credit Loans and other extensions of credit from the Incremental Revolving
Credit Commitments shall be the same Maturity Date applicable to the Revolving
Credit Commitments.

3. Borrowings and Repayments. The borrowing and repayment of any Incremental
Revolving Credit Loans with respect to the Incremental Revolving Credit
Commitments, and any termination of the Incremental Revolving Credit
Commitments, after the Incremental Facility Closing Date shall be made on a pro
rata basis with all other Revolving Credit Loans and Revolving Credit
Commitments from and after the Incremental Facility Closing Date.

4. Reallocation of Letter of Credit Sublimit. The Borrower, the Administrative
Agent, the existing L/C Issuers and the Additional L/C Issuer hereby agree, in
accordance with the definition of Letter of Credit Sublimit, that no individual
L/C Issuer shall issue Letters of Credit under the Revolving Credit Facility in
excess of one-fourth of the Letter of Credit Sublimit then in effect (unless
otherwise consented to by the Administrative Agent and the applicable L/C
Issuer); provided that the limitations set forth in this Section 4 shall not
apply to the Cash Collateralized Letters of Credit

5. Credit Agreement Governs. Except as set forth in this Agreement, the
Incremental Revolving Credit Commitments and any Incremental Revolving Credit
Loans shall

 

2



--------------------------------------------------------------------------------

have identical terms (including with respect to interest rates) as, and be of
the same Class as, the Revolving Credit Commitments and the Revolving Credit
Loans and shall otherwise be subject to the provisions, including any provisions
restricting the rights, or regarding the obligations, of the Loan Parties or any
provisions regarding the rights of any Revolving Credit Lender, of the Credit
Agreement and the other Loan Documents. For the avoidance of doubt, the
Incremental Revolving Credit Commitments and any Incremental Revolving Credit
Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans. From and after the Incremental
Facility Closing Date, (a) each reference to (i) a “Loan” or “Revolving Credit
Loan” in the Credit Agreement shall be deemed to include any Incremental
Revolving Credit Loans, (ii) a “Revolving Credit Commitment” in the Credit
Agreement shall be deemed to include the Incremental Revolving Credit
Commitment, (iii) a “Revolving Credit Lender” shall be deemed to include the
Incremental Revolving Credit Lender, (iv) a “Lender” shall be deemed to include
the Incremental Revolving Credit Lender and, as applicable, the Additional L/C
Issuer and (v) an “L/C Issuer” shall be deemed to include the Additional L/C
Issuer (other than with respect to any reference that solely relates to a
specific Letter of Credit not issued by the Additional L/C Issuer), and other
related terms will have correlative meanings mutatis mutandis (b) each reference
to “hereof,” “hereunder,” “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall refer to the Credit Agreement as amended
and supplemented hereby.

6. Conditions Precedent. The obligations of the Incremental Revolving Credit
Lender to make the Incremental Revolving Credit Commitments available, and the
obligations of the Additional L/C Issuer to issue standby Letters of Credit,
shall not become effective until the date on which each of the following
conditions is satisfied (such date shall be the “Incremental Facility Closing
Date”):

i. The Administrative Agent (or its counsel) shall have received from the
Borrower, Holdings, the Incremental Revolving Credit Lender, the Additional L/C
Issuer and each of the existing L/C Issuers either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

ii. The Administrative Agent (or its counsel) shall have received a certificate
of the Borrower dated as of the Incremental Facility Closing Date signed by a
Responsible Officer of the Borrower certifying (i) that the Organization
Documents, including amendments thereto, of the Borrower either (x) have not
been amended since the Closing Date or (y) are attached as an exhibit to such
certificate, (ii) (x) copies of resolutions of its Board of Directors (or
similar governing body) of the Borrower approving the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby or
(y) to the extent the resolutions delivered on the Closing Date approve such
matters, that the resolutions delivered on the Closing Date authorize the
transactions contemplated hereby, remain in full force and effect and have not
been amended or otherwise modified since the adoption thereof and (iii) as to
the matters set forth in Sections 6(iii) and (iv) below.

 

3



--------------------------------------------------------------------------------

iii. After giving effect to the Incremental Revolving Credit Commitments, the
conditions of Sections 4.02(i) of the Credit Agreement shall be satisfied (it
being understood that all references to “the date of such Credit Extension” or
similar language in such Section 4.02 of the Credit Agreement shall be deemed to
refer to the effective date of this Agreement).

iv. No Event of Default shall have occurred and be continuing or would exist
after giving effect to the Incremental Revolving Credit Commitments.

7. Ratification and Acknowledgements. By signing this Agreement, each of the
Borrower and Holdings, on behalf of itself and each other Loan Party, hereby
confirms that (i) the obligations of the Loan Parties under the Credit Agreement
as modified hereby (including with respect to the Incremental Revolving Credit
Commitments and Incremental Revolving Credit Loans contemplated by this
Agreement and the appointment of the Additional L/C Issuer) and the other Loan
Documents (x) are entitled to the benefits of the guaranties and the security
interests set forth or created in the Collateral Documents and the other Loan
Documents and (y) constitute Obligations for purposes of the Credit Agreement,
the Guaranty, the Security Agreement and all other Collateral Documents;
(ii) notwithstanding the effectiveness of the terms hereof, the Guaranty, the
Security Agreement and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects;
(iii) the Incremental Revolving Credit Lender shall be a “Secured Party” and a
“Lender” for all purposes of the Credit Agreement, the Guaranty, the Security
Agreement and the other Loan Documents and (iv) the Additional L/C Issuer shall
be a “Secured Party,” an “L/C Issuer” and, as the context requires, a “Lender”
for all purposes of the Credit Agreement, the Guaranty, the Security Agreement
and the other Loan Documents. Each of the Borrower and Holdings, on behalf of
itself and each other Loan Party, ratifies and confirms that all Liens granted,
conveyed, or assigned to the Collateral Agent by any Loan Party pursuant to any
Loan Document remain in full force and effect, are not released or reduced, and
continue to secure full payment and performance of the Obligations as increased
hereby.

8. Liens Unimpaired. Each of the Borrower and Holdings, on behalf of itself and
each other Loan Party, represents, warrants and agrees that after giving effect
to this Agreement, neither the modification of the Credit Agreement effected
pursuant to this Agreement nor the execution, delivery, performance or
effectiveness of this Agreement:

i. impairs the validity, effectiveness or priority of the Liens granted pursuant
to any Loan Document, and such Liens continue unimpaired with the same priority
to secure repayment of all Obligations (including with respect to the
Incremental Revolving Credit Commitment and any Incremental Revolving Credit
Loans and the appointment of the Additional L/C Issuer), whether heretofore or
hereafter incurred; or

ii. requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

 

4



--------------------------------------------------------------------------------

9. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except in accordance with the Credit Agreement.

10. Loan Document. This Agreement shall constitute a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents.

11. Governing Law, Etc. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTIONS 10.14, 10.15(B) AND
10.16 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS
MUTANDIS.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

UBS AG, STAMFORD BRANCH, as Incremental Revolving Credit Lender and Additional
L/C Issuer   By:  

/s/ Darlene Arias

    Name:   Darlene Arias     Title:   Director, Banking Products Services, US  
By:  

/s/ Houssem Daly

    Name:   Houssem Daly     Title:   Associate Director, Banking Products
Services, US

[Incremental Amendment Signature Page]



--------------------------------------------------------------------------------

TRAVELPORT FINANCE

(LUXEMBOURG) S.À R.L., as Borrower

By:  

/s/ Rochelle Boas

  Name:   Rochelle Boas   Title:   Manager TRAVELPORT LIMITED, as Holdings By:  

/s/ Rochelle Boas

  Name:   Rochelle Boas   Title:   Senior Vice President & Secretary

 

[Incremental Amendment Signature Page]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent and
an L/C Issuer By:  

/s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director   By:  

/s/ Dusan Lazarov

    Name:   Dusan Lazarov     Title:   Director

 

[Incremental Amendment Signature Page]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an L/C Issuer By:  

/s/ Vipul Dhadda

  Name:   Vipul Dhadda   Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

  Name:   D. Andrew Maletta   Title:   Authorized Signatory

 

[Incremental Amendment Signature Page]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as an L/C Issuer By:  

/s/ Henrik Sandstrom

  Name:   Henrik Sandstrom   Title:   Authorized Signatory

 

[Incremental Amendment Signature Page]